Citation Nr: 1502891	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  12-32 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for service connection for bilateral knee arthritis.

2.  Whether new and material evidence has been presented to reopen a claim for service connection for bilateral wrist arthritis.

3.  Service connection for a right wrist disability.

4.  Service connection for a left wrist disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1978 to May 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  Jurisdiction was subsequently transferred to the RO in Providence, Rhode Island.  

Although the RO determined the Veteran had not submitted new and material evidence sufficient to reopen his claims for service connection for bilateral knee and bilateral wrist arthritis, the Board must determine on its own whether new and material evidence has been received.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  

The issue of entitlement to service connection for bilateral wrist arthritis has been recharacterized to better reflect the evidence and the Veteran's contentions.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the Board must consider any disability that "may reasonably be encompassed by" the claimant's description of the claim and symptoms, and other submitted information).

The Veteran testified before the undersigned Veterans Law Judge at an August 2014 videoconference hearing.  A transcript is associated with the record.

The Board has reviewed the physical and Virtual VA claims files.

The issues of entitlement to service connection for left and right wrist disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A June 1996 rating decision last denied the Veteran's claims for service connection for bilateral knee and bilateral wrist arthritis, citing a lack of x-ray evidence of arthritis; the decision is final as while the Veteran filed a notice of disagreement, he did not perfect his appeal.

2.  Evidence associated with the record after the June 1996 rating decision does not relate to an unestablished fact necessary to substantiate the claim for bilateral knee arthritis; VA and private treatment records appear silent for any diagnosis related to the left or right knee.

3.  Evidence associated with the record after the June 1996 rating decision relates to an unestablished fact necessary to substantiate the claim for bilateral wrist arthritis, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a bilateral wrist disability.


CONCLUSIONS OF LAW

1.  New and material evidence was not received to reopen a claim of entitlement to service connection for bilateral knee arthritis.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  New and material evidence was received to reopen a claim of entitlement to service connection for bilateral wrist arthritis.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

VA satisfied its duty to notify the appellant pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014); Kent v. Nicholson, 20 Vet. App. 1 (2006).  VA provided the required notice in June and July of 2011.  

VA also satisfied its duty to assist the appellant in the development of his claim.  

VA satisfied its duty to seek relevant records.  The RO associated the Veteran's service treatment records (STRs), VA treatment records, and private treatment records with the claims file.  As the Veteran has not identified any evidence not already of record, the Board concludes VA has made every reasonable effort to obtain all relevant records.

While VA has not obtained a medical examination or opinion regarding any knee or wrist disability, the Veteran will not be prejudiced because his petition to reopen his claim for service connection for bilateral wrist arthritis is granted and the duty to provide the Veteran a medical examination and opinion regarding bilateral knee arthritis is not triggered by the record including the fact that the bilateral knee claim is not being reopened.  VA must provide an examination when (1) the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; (2) the record indicates that the disability or signs and symptoms of disability may be associated with active service; and (3) the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As discussed below, despite containing years of treatment records, the record lacks competent evidence that the Veteran has a diagnosed right or left knee disability.  

Consequently, no further action is needed to comply with 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and the appellant will not be prejudiced by the adjudication of his claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  New and Material Evidence

A claim decided by an RO or the Board and not appealed within the required period is considered final and cannot be reopened unless new or material evidence is presented regarding a disallowed claim.  38 U.S.C.A. §§ 7104(b), 7105(c), 5108.  But see 38 U.S.C.A. § 5108 (the Secretary must reopen the claim and review the former disposition if new and material evidence is presented).  Evidence is new if it was not previously submitted to agency decisionmakers and material if, by itself or in consideration with prior record evidence, it relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence must not be cumulative or redundant of the record evidence at the time of the claim's prior final denial and it must raise a reasonable possibility of substantiating the claim.  Id.  The threshold for reopening a claim is low and does not require the claimant to present new and material evidence regarding each element of the claim that had not been proved in the prior decision.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  The credibility, but not the weight, of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The RO denied the Veteran's claims for service connection for bilateral knee arthritis and bilateral wrist arthritis in June 1996 due to a lack of x-ray evidence of knee or wrist arthritis.  

New evidence was presented in the form of treatment records from VA, Rhode Island Adult Correctional Institute, Dr. Ruggieri, and East Providence Medical Center and the Veteran's testimony during his August 2014 videoconference hearing.  

Regarding the Veteran's left and right knees, however, neither these treatment records nor his testimony constitutes material evidence.  No treatment records appear to relate to an unestablished fact necessary to substantiate even a broadened claim for a right or left knee disability of any kind or raise a reasonable possibility of substantiating such a claim.  They are essentially silent for any diagnosis related to the right or left knee.  While June 2005 treatment records from the Rhode Island Adult Correctional Institute reveal a complaint of left knee pain after sliding into a base, no diagnosis was provided, and it does not appear that any follow-up treatment was ever provided.  While the Veteran is competent to report that he had no pre-existing knee disabilities and has had continuous knee pain since service, knee pain alone, without evidence of an underlying malady, is not a disability, and the Veteran is not competent to provide a diagnosis of any knee disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1377, 1377 n.4 (Fed. Cir. 2007); see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating the need for supporting medical evidence in claim for rheumatic heart disease); Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that pain is a symptom that does not alone constitute a disability; there must be a diagnosed or identifiable underlying malady or condition); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability there can be no valid claim.").

While a May 1997 deferred rating decision indicates that the Veteran submitted copies of service records in February 1997, after the June 1996 rating decision, 38 C.F.R. § 3.156(c) does not apply.  A July 2011 PIES response indicates that all available service medical and dental records were previously submitted in May 1996, prior to the June 1996 rating decision.  See February 1996 VA Form 3101 Request; May 1996 VA Form 3101 Response.  Further, even if the Veteran had submitted new service records in February 1997, they were received prior to the expiration of the appeal period and, as a statement of the case was issued in May 1997, under 38 C.F.R. § 3.156(b) they would still be considered to have been filed with the original claim.

Regarding the Veteran's left and right wrists, treatment records from the East Providence Medical Center and the Rhode Island Adult Correctional Institute do, however, constitute material evidence.  March 2010 East Providence Medical Center appear to contain a diagnosis of left wrist mild degenerative joint disease and June 2005 Rhode Island Adult Correctional Institute treatment records contain a diagnosis of right wrist carpal tunnel.  As the claim for bilateral wrist arthritis has been broadened to include any left or right wrist disability, these diagnoses relate to an unestablished fact necessary to substantiate a broadened claim for left and right wrist disabilities and raise a reasonable possibility of substantiating such claims.


ORDER

New and material was not presented to reopen a claim for service connection for bilateral knee arthritis.

The claim for service connection for bilateral wrist arthritis is reopened; the appeal is granted to this extent only.


REMAND

The Veteran contends he has left and right wrist disabilities that are etiologically related to his active service.  See February 2011 Claim.

Treatment records from East Providence Medical Center and the Rhode Island Adult Correctional Institute contain competent evidence that the Veteran has been diagnosed with left and right wrist disabilities.  See March 2010 East Providence Medical Center (diagnosing the Veteran with a left wrist sprain and left wrist mild degenerative joint disease); June 2005 Rhode Island Adult Correctional Institute (diagnosing the Veteran with right wrist carpal tunnel).  Further, service treatment records (STRs) indicate that the Veteran complained of and was treated for symptoms related to the left and right wrists in service.  See February 1983 Physical Profile (assessing wrist arthritis); February 1983 STRs (complaining of swollen and painful wrists).  The record, however, lacks sufficient information to make a decision on the claim, as the Veteran has not yet been provided a VA examination and the Board lacks the medical expertise to determine the nature and etiology of any left or right wrist disability.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is not competent to substitute its own opinion for that of a medical expert). 

Accordingly, the case is REMANDED for the following action:

1. Make efforts to obtain any outstanding treatment records, including from VA, East Providence Medical Center, Dr. Ruggieri, and the Rhode Island Adult Correctional Institute dated since June 2011.  Notify the Veteran of any efforts and associate a copy of any efforts with the claims file.

2. After any outstanding treatment records are received, schedule the Veteran for an orthopedic examination by an appropriate examiner to determine the nature and etiology of any left or right wrist disability, including any degenerative joint disease or carpal tunnel syndrome.  Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA or the Veterans Benefits Management System (VBMS) not already of record.  The examiner should review this Remand and all available relevant records and perform all indicated studies.  

The examiner MUST provide an opinion, based on the record, for each left or right wrist disability present since the Veteran's June 2011 petition to reopen, regarding:

(c) whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that any left or right wrist disability present since the Veteran's June 2011 petition to reopen is etiologically related to his active service, including treatment for swollen and painful wrists (see February 1983 STRs).

All opinions MUST consider the Veteran's lay testimony regarding the onset and duration of his symptoms.  See Transcript of Record pp. 3-12.

Please provide the basis for any diagnosis and a complete medical rationale for any opinion.  If medical literature is used, please provide a citation.  

If the examiner finds that an opinion cannot be rendered without resorting to speculation, the examiner MUST state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or by the examiner (does not have the knowledge or training).

3. If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


